             Case 18-12491-CSS   Doc 2123-1    Filed 10/20/20   Page 1 of 2




                                    EXHIBIT A

                                 (Interim Fee Chart)




EAST\175975349.2
                                                                                                                                                                                                 Promise Healthcare Group, LLC, et al.
                                                                                                                                                                                                       Case No. 18-12491 (CSS)
                                                                                                                                                                                                          Interim Fee Chart


                                                                           Professional’s                                                                                                                                                   Expenses                                                                                                                                          Expenses Paid Pursuant to Admin
     Professional                Professional’s Role in Case               Retention Date                Compensation Period              Fees Requested            Fee Reductions       Total Fees                                         Requested           Expense Reductions Total Expenses              Total Fees & Expenses                      Fees Paid Pursuant to Admin Order   Order                              Net Total Payment Outstanding

M. J. Renick &          Fee Examiner                                 December 10, 2018         August 1, 2019 through October 31, 2019
Associates LLC                                                       (appointed)                                                           $            58,916.00 $                  -    $                                        58,916.00 $           84.70 $                  -    $                84.70 $                                59,000.70 $                          47,132.80 $                            84.70 $                      11,783.20
DLA Piper LLP (US)    Counsel to the Debtors                         December 7, 2018 nunc     August 1, 2019 through October 31, 2019
                                                                     pro tunc to November
                                                                     5, 2018                                                               $           612,145.50 $            4,500.00 $                                        607,645.50 $        22,918.38 $              600.00 $              22,318.38 $                               629,963.88 $                         489,716.40 $                         22,918.38 $                    117,329.10
Waller Lansden Dortch Counsel to the Debtors                         December 7, 2018 nunc     August 1, 2019 through October 31, 2019
& Davis, LLP                                                         pro tunc to November
                                                                     5, 2018                                                               $           590,581.00 $            5,000.00 $                                        585,581.00 $        12,027.40 $              322.00 $              11,705.40 $                               597,286.40 $                         472,464.80 $                         12,027.40 $                    112,794.20
Province, Inc.        Financial Advisor to the Official Committee of January 8, 2019 nunc      August 1, 2019 through October 31, 2019
                      Unsecured Creditors                            pro tunc to November
                                                                     16, 2018                                                              $           109,084.00 $                  -    $                                      109,084.00 $         6,802.98 $              600.00 $               6,202.98 $                               115,286.98 $                          87,267.20 $                          6,802.98 $                     21,216.80
Sills Cummis & Gross    Counsel to the Official Committee of          January 8, 2019 nunc     August 1, 2019 through October 31, 2019
                        Unsecured Creditors                           pro tunc to November
                                                                      14, 2018
                                                                                                                                           $           192,792.75 $            2,500.00 $                                        190,292.75 $         6,744.16 $                  -    $             6,744.16 $                               197,036.91 $                         154,234.20 $                          6,744.16 $                     36,058.55
Crowe LLP               Audit and Tax Advisors to the Debtors         May 13, 2019 nunc pro December 20, 2018 through October 15,
                                                                      tunc to December 14, 2019
                                                                      2018

                                                                                                                                           $           282,216.66 $           10,000.00 $                                        272,216.66 $         2,028.71 $                  -    $             2,028.71 $                               274,245.37 $                         225,773.32 $                          2,028.71 $                     46,443.34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 18-12491-CSS




TOTALS                                                                                                                                     $         1,845,735.91 $           22,000.00 $                                      1,823,735.91 $        50,606.33 $             1,522.00 $             49,084.33 $                             1,872,820.24 $                       1,476,588.72 $                         50,606.33 $                    345,625.19




NOTE: The Fee Reductions and Expense Reductions reflected in Column F and Column I were made at the request of the Fee Examiner.

NOTE: This chart does not contain information concerning the fees and expenses of certain other retained professionals in these chapter 11 cases, including, but not limited to, those professionals retained pursuant to the Order Authorizing Debtors' Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business [Dkt. No. 199].
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Doc 2123-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Filed 10/20/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Page 2 of 2
